DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6, 9, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita (2001/0026672) in view of Morizumi (2012/0033698).

Regarding claim 1, Kinoshita discloses: a first cladding layer (2) (Fig. 8B, [0065]); a second cladding layer (layers 4, 5, 7, 8, 9 and 10) having a ridge formed in a ridge shape (Fig. 8B, [0065], [0066], [0071]); an optical confinement layer (MQW waveguide core layer 3) interposed between the first cladding layer and the second cladding layer and adapted to propagate light (Fig. 8B, [0065]), wherein the ridge is configured with a ridge bottom layer (8), a ridge intermediate layer (9), and a ridge top layer (10) in this order from the optical confinement layer (Fig. 8B, [0067]), ridge intermediate layer is formed wider in cross section perpendicular to an optical axis, which is a light propagating direction in the optical confinement layer, than the ridge bottom layer and the ridge top layer (layer 9 is wider than layers 8 and 10) (Fig. 8B, [0067], [0068]).
Kinoshita does not disclose: a thickness of the ridge bottom layer is in a range of 10% to 15% of a thickness of the ridge.
Morizumi discloses: the height of the ridge can be adjusted as needed by adjusting the thickness of the layer ([0076]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kinoshita by adjusting the thickness of the ridge bottom layer in order to adjust the confinement of the laser lateral mode.

Regarding claim 2, Kinoshita as modified do not disclose: wherein the ridge top layer and the ridge bottom layer is formed of the same material, and the ridge intermediate layer is formed of a material different from the material of the ridge top layer.
However, In accordance with MPEP 2144.07, Art Recognized Suitability for an Intended Purpose: The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), see also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use the same known material for the ridge top layer and ridge bottom layer and a different known material for the ridge intermediate layer based on its suitability for the device.  

Regarding claim 6, Kinoshita as modified disclose: wherein the optical confinement layer is an active layer (3) for emitting light by recombination of electrons and holes (MQW active layer in combination with n-i-p layer structure emits light by recombination of electrons and holes) (Fig. 8B, [0064], [0065]).

Regarding claim 9, Kinoshita as modified disclose: wherein the optical confinement layer is an active layer for absorbing light when an electric field is applied to the optical confinement layer (device when used as a light receiving device has an active layer that absorbs light when an electric field is applied to the active layer) (Kinoshita, [0074]).

Regarding claim 10, Kinoshita as modified disclose: wherein the optical confinement layer is an optical waveguide core layer for propagating light (InGaAsP waveguide core layer 3 having a MQW structure) (Kinoshita, Fig. 8B, [0065]).

Regarding claim 12, Kinoshita discloses: comprising the steps of: growing a material for the optical confinement layer (3) to form a first semiconductor layer (2) on one surface of a semiconductor substrate (1) serving as the first cladding layer (2) (Fig. 7A, [0065]), growing a material for the ridge bottom layer (8) to form a second semiconductor layer, and then growing a material for the ridge intermediate layer (9) to form a third semiconductor layer, growing a material for the ridge top layer (10) to form a fourth semiconductor layer in this order from the semiconductor substrate (Fig. 7A, [0067]); etching the fourth semiconductor layer (10) to form the ridge top layer; and etching the third semiconductor layer (9) to have a width of the ridge intermediate layer and etching the second semiconductor layer to have a width of the ridge bottom layer (8) ([0068], [0069]).

Claims 5, 7, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita (2001/0026672) in view of Morizumi (2012/0033698) and Jie et al. (6,287,884).

Regarding claim 5, Kinoshita as modified do not disclose: wherein at least part of the ridge covered with an insulating film, and the outside of the insulating film is covered with a metal.
Jie et al. disclose: at least part of the ridge covered with an insulating film (13), and the outside of the insulating film is covered with a metal (14) (col 4, lines 30-58). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kinoshita as modified by covering the ridge with an insulating film having a window and covering the insulating film with a metal in order to reduce current spreading in the device.

Regarding claim 7, Kinoshita as modified do not disclose: wherein the ridge intermediate layer has a region in which a diffraction grating is buried.
Jie et al. disclose: ridge comprising a buried diffraction grating (col 4, lines 30-58). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kinoshita as modified by forming a diffraction grating near the ridge intermediate layer in order to form a narrow linewidth DFB laser device.

Regarding claim 8, Kinoshita as modified do not disclose: wherein a diffraction grating layer having a diffraction grating buried in the diffraction grating layer is formed between the optical confinement layer and the ridge bottom layer.
Jie et al. disclose: a diffraction grating (grating on surface of layer 5) buried in the diffraction grating layer is formed between the optical confinement layer (active layer 4) and the ridge bottom layer (6) (col 4, lines 30-58). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kinoshita as modified by forming a diffraction grating between the ridge bottom layer and optical confinement layer in order to form a narrow linewidth DFB laser device.

Regarding claim 13, Kinoshita does not disclose:  further comprising the step of: forming a portion for burying a diffraction grating by removing part of the third semiconductor layer after forming the third semiconductor layer, and then growing and burying the diffraction grating in the portion for burying the diffraction grating.
Jie et al. disclose: forming a portion for burying a diffraction grating by removing part of the semiconductor layer (5) after forming the semiconductor layer, and then growing and burying the diffraction grating in the portion for burying the diffraction grating (growing layers 6 and 7) (col 4, lines 30-58). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kinoshita as modified by forming a portion for burying a diffraction grating by removing part of the semiconductor layer and growing and burying the diffraction grating because one of ordinary skill in the art would have been capable of applying this known technique to a known device that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. In the instant case, the predictable result is a buried grating DFB laser device.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita (2001/0026672) in view of Morizumi (2012/0033698) and Uchida et al. (2008/0247439).

Regarding claim 11, Kinoshita as modified do not disclose: a plurality of semiconductor optical elements arranged on a common semiconductor substrate, wherein the plurality of semiconductor optical elements each are any one of the semiconductor optical elements set forth in claim 1, and each of the first cladding layers of the plurality of semiconductor optical elements is the semiconductor substrate.
Uchida et al. disclose: a plurality of semiconductor laser portions are formed on a common  semiconductor substrate (Fig. 4, [0191]); and each of the first cladding layers of the plurality of semiconductor optical elements is the semiconductor substrate (substrate is a cladding layer since it confines the transverse mode) (Fig. 4, [0191]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kinoshita as modified by forming a plurality of semiconductor optical elements on a common substrate in order to form a multi-beam semiconductor device.

Allowable Subject Matter
Claims 3, 4, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…wherein hollow spaces are formed between the optical confinement layer and extending portions of the ridge intermediate layer wider than the ridge bottom layer.”
Claim 4 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…wherein organic films are filled between the optical confinement layer and extending portions of the ridge intermediate layer wider than the ridge bottom layer.”
Claim 14 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…wherein a material for a diffraction grating layer is grown to form a fifth semiconductor layer on a surface of the first semiconductor layer before the second semiconductor layer is formed, and then a portion for burying a diffraction grating is formed by removing part of the fifth semiconductor layer to grow and bury a diffraction grating in the portion for burying the diffraction grating, and then the second semiconductor layer is formed on a surface of the fifth semiconductor layer.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sakata et al. (2002/0187577), Tanaka et al. (2005/0030997) and Kwon et al. (2014/0328363).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINNING(TOM) NIU whose telephone number is (571)270-1437. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minsun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828